Citation Nr: 1616566	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-13 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the (0 percent prior to October 24, 2008 and 10 percent from that date) ratings for right leg deep venous thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to March 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right leg deep venous thrombosis and assigned a 0 percent rating effective March 19, 2008.  A March 2010 rating decision increased the rating to 10 percent, effective October 24, 2008.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2015, the Board remanded this matter for additional development.  

The issue of secondary service connection for a right hip disability has been raised by the record (in a December 2015 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to October 24, 2008 right leg edema and/or aching or fatigue after prolonged standing or walking were not shown.

2.  From October 24, 2008 through March 3, 2009, and from September 26, 2011 the Veteran's right leg deep venous thrombosis has required medication and support stockings, but is not shown to have been manifested by persistent edema.

3.  From March 4, 2009 to September 26, 2011, the Veteran's right leg deep venous thrombosis is reasonably shown to have been manifested by persistent edema; stasis pigmentation and or eczema were not shown.



CONCLUSION OF LAW

The Veteran's right leg deep venous thrombosis warrants staged ratings of 0 percent prior to October 24, 2008; 10 percent from October 24, 2008 through March 3, 2009; (an increased) 20 percent from March 4, 2009 through September 25, 2011; and 10 percent (but no higher) from September 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with an award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

At the Board hearing the undersigned explained how ratings for deep venous thrombosis are assigned, and noted that a contemporaneous examination to assess the severity of the condition may be necessary.  The Board's remand ordered such an examination.  It is not alleged that notice was less than adequate.

The Veteran's private and VA medical records have been secured.  He has been afforded VA examinations, including pursuant to the Board's remand.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On August 2008 VA examination, the Veteran reported he developed a blood clot in his right leg in May 2004, and had another blood clot in January 2008.  He related he was on anticoagulant medication from January to May 2008, but not since then, and there had been not been recurrence of the blood clot since (and the examiner so noted).

On October 24, 2008 the Veteran received a prescription for calf length (compression) hose.

Private medical records show that in March 2008, it was noted that the Veteran had a diagnosis of deep venous thrombosis and was started on Coumadin.  Examination found no edema or cyanosis of the extremities.  No calf or thigh swelling was noted in June 2008, and his Coumadin dosage was reduced.  In December 2008, the Veteran denied any right leg disability, and there was no indication of edema.  November 2008 venous imaging of the right lower extremity revealed subacute/chronic deep venous thrombosis in the right femoral vein.  There was partial blood flow in the vein.  All other veins were within normal limits.  

On March 4, 2009, the Veteran was hospitalized in a private facility where an ultrasound Doppler was positive for an acute right deep venous thrombosis.  It was noted that since the deep venous thrombosis, his right leg had been larger than the left.  Coumadin was prescribed.

Private medication records show that in 2009, it was noted that the Veteran had an exacerbation of the previous thrombosis following hip surgery in May 2008, but he was not restarted on Coumadin.  It was reported he did well until March 2009 when he had a recurrent deep venous thrombosis and was hospitalized and placed back on medications, including Coumadin.  It was noted that because he was having multiple recurrent thromboses, he would need life-long anti-coagulants and stockings.  Examination showed 2+ pulses in the right lower extremity.  He had minimal right leg swelling which was not associated with other signs of thrombosis.  He complained of right leg swelling after exertion in July 2011.  About two weeks later, it was noted there was no edema of the extremities.  No calf swelling or edema was noted on September 26, 2011.  In July 2012, there was no peripheral edema, skin discoloration or edema of the extremities.  There was no edema of the extremities in April 2014.  He had no calf swelling in January 2015.  The next month, he reported his legs felt heavy at the end of the day after walking up and down stairs.  He denied leg swelling.  No edema was noted.  The assessment was right leg deep venous thrombosis.  

On October 2015 VA artery/veins examination, it was noted the Veteran still had a recurrent clot in the right leg that had not resolved.  It was also noted he was on Coumadin indefinitely.  He had claudication on walking 25 to 100 yards on level grade at 2 miles per hour.  The examiner indicated that walking resulted in leg pain and claudication which required the Veteran to stop and use Tylenol to reduce the discomfort.  He stated that the Veteran's coronary artery disease with coronary artery bypass graft, history of hip and knee replacements and history of right femoral vein thrombosis all contributed to his difficulty with mobility and walking.  The examiner opined that the Veteran was not able to work due to difficulty with ambulation and pain while walking, and claudication with previous hip and knee surgeries and right femoral vein thrombosis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is assigned for post-phlebitic syndrome of any etiology with massive board-like edema with constant pain at rest.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 10 percent rating is assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 0 percent rating is assigned when asymptomatic palpable or visible varicose veins.  38 C.F.R. § 4.104, Code 7121.

The Board will first address whether a compensable rating is warranted prior to October 24, 2008.  The record reflects that the Veteran had a deep venous thrombosis of the right leg in early 2008.  He was seen on several occasions that month as well as in April 2008 and examinations found no edema of the extremities.  It was noted in June 2008 that he had no calf or thigh swelling.  When he was examined by VA in August 2008, it was noted that there had been no recurrence of the blood clot and that he was not on medication for such.  Thus, the evidence of record does not show edema of the right lower extremity prior to October 24, 2008, and there is no basis for the assignment of a compensable rating prior to that date. 
On October 24, 2008 the Veteran was issued a prescription for support hose, which is the basis for the assignment of a 10 percent rating from that date.  Notably, persistent edema incompletely relieved by elevation was not shown, and a still higher (20 percent) rating was not warranted.  

On March 4, 2009 the Veteran was hospitalized for recurrence of right leg deep venous thrombosis, and Coumadin was again prescribed.  It was noted that he had slight right leg swelling, and would need to be on anti-coagulants for the rest of his life.  He again reported right leg swelling in July 2011.  Such findings reasonably reflect persistent edema incompletely relieved by elevation, warranting a 20 percent rating.  As stasis pigmentation and eczema were not shown, the next higher, 40 percent rating was not warranted.

When the Veteran was seen on September 26, 2011, there was no edema or calf swelling of the right lower extremity.  Subsequent visits to the outpatient treatment clinic in July 2012, April 2014 and January 2015 also showed no evidence of edema, calf swelling or skin discoloration.  Accordingly, from September 26, 2011 a 20 percent rating is no longer warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's right leg deep venous thrombosis  are encompassed by the schedular criteria for the staged ratings now assigned.  He has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has established a total rating based on individual unemployability due to service-connected disability (TDIU) from December 2008.  Prior to that date, it is neither shown nor alleged that his Veteran's deep venous thrombosis of the right leg prevented him from being gainfully employed.  Accordingly, the matter of entitlement to a TDIU rating prior to December 2008 is not raised by the record in the context of this claim.

ORDER

A 20 percent (increased) rating is granted for right leg deep venous thrombosis for the period from March 4, 2009 through September 25, 2011, subject to the regulations governing payment of monetary awards.

A compensable rating for right leg deep venous thrombosis prior to October 24, 2008, and a rating in excess of 10 percent from October 24, 2008 through March 3, 2009 and from September 26, 2011 are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


